DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the first equalizing chamber (41) and second equalizing chamber (43) separated by an intermediate connector (31).  The claims teach an enclosure with one expandable and contractible bag. However, the specification and figures teach two expandable and contractible bags (37, 39).  Examiner contends the claims are broader than the invention since neither the specification nor the figures  teach one expandable and contractible bag. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parmeter et al. PG Pub. 2007/0140876 (Parmeter) in view of DiFoggio PG Pub. 2009/0044617 (DiFoggio).
Regarding claim 1, Parmeter discloses a submersible well pump assembly (15), comprising: an enclosure (23); an expandable and contractible bag (35) within the enclosure, defining a pressure equalizing chamber (illustrated but not labeled) in the enclosure surrounding an exterior of the bag; a motor lubricant communication path for communicating motor lubricant from a motor (19) of the assembly (15) to an interior of the bag (35) (Par. [0015-0016]); a well fluid port (41) for admitting well fluid on an exterior of the enclosure into the pressure equalizing chamber (Par. [0015]; Fig. 2). (Par. [0020-0031]; Figs. 1-2). 
However, Parmeter does not teach a gas vent passage leading from the pressure equalizing chamber to the exterior of the enclosure; and at least one membrane in the gas vent passage, the membrane being configured to allow gas contained in the well fluid in the pressure equalizing chamber to vent and to block liquid from flowing through the gas vent passage into and out of the pressure equalizing chamber.
Nonetheless, DiFoggio discloses a semi-permeable membrane (300) that is in contact with fluid that is impermeable to liquids, while permeable to gases. (Par.[0028]; Fig. 3).

Regarding claim 2, Parmeter does not disclose the well fluid port (41) is located below the gas vent passage. (Fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the well fluid port can be located below the gas vent passage, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 3, Parmeter does not disclose the well fluid port is located below the bag; and the gas vent passage has an inlet in the pressure equalizing chamber above the well fluid port. (Fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the well fluid port is located below the bag and the gas vent passage has an inlet in the pressure equalizing chamber above the well fluid port, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 4, Parmeter discloses: the pressure equalizing chamber is filled with motor lubricant prior to installing the submersible pump in a well. (Par. [0021]).
Regarding claim 6, Parmeter and DiFoggio discloses the enclosure (23 in Parmeter) comprises a housing (23 in Parmeter), a head (25 in Parmeter) secured to an upper end of the housing, and a base (27) secured to the a lower end of the housing; the gas vent passage extends through the head (25 in Parmeter); and the assembly further comprises: a membrane holding (218 in DiFoggio) within the housing, the membrane holding member being secured to the head and having a membrane inlet port in fluid communication with the gas vent passage; and wherein the membrane is located within the membrane inlet port.
Regarding claim 7, DiFoggio discloses the membrane holding member has a threaded neck that secures to threads (fasteners 234 may be threaded fasteners) in the gas vent passage. (Par. [0023]; Fig. 2).
Regarding claim 10, Parmeter discloses a submersible well pump assembly, comprising: a pump (17); a motor (19); a seal section (21) between the motor and the pump for reducing a pressure differential between motor lubricant in the motor and well fluid on an exterior of the motor; the seal section comprising: a housing (23) having a longitudinal axis, the housing having a head (25) on an upper end and a base (27) on a lower end; an expandable and contractible bag (35) within the enclosure, defining a pressure equalizing chamber (illustrated but not labeled) in the enclosure surrounding an exterior of the bag; a motor lubricant communication path for communicating motor lubricant from a motor (19) of the assembly (15) to an interior of the bag (35) (Par. [0015-0016]); a well fluid port (41) for admitting well fluid on an exterior of the enclosure into the pressure equalizing chamber (Par. [0015]; Fig. 2). (Par. [0020-0031]; Figs. 1-2). 
However, Parmeter does not teach a gas vent passage leading from the pressure equalizing chamber to the exterior of the enclosure; and at least one membrane in the housing that is configured to allow gas venting through the membrane from the pressure equalizing chamber, to block liquid flow from the pressure equalizing chamber through the membrane out of the gas vent passage, and to block liquid flow from the gas vent passage through the membrane into the pressure equalizing chamber.
(300) in a passage (Par.[0028]; Fig. 3) that is in contact with fluid that is impermeable to liquids, while permeable to gases. (Par.[0028]; Fig. 3).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the upper connector in Parmeter with a membrane in a port that is impermeable to liquids, while permeable to gases as taught by DiFoggio for the purpose of removing gas in the tubular housing which could harm the bag or the motor. Removing the gas would achieve the predictable result of increasing the life of the seal section containing the fluid.
Regarding claim 11, Parmeter discloses the well fluid port (41) is in the head but does not teach the well fluid port is in the base of the housing. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the well fluid port  located in the base, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 15, Parmeter discloses the well fluid port (41) is continuously open.
Regarding claim 16, DiFoggio discloses the gas vent passage (illustrated in Fig. 2) and the membrane are continuously open to venting of gas from the pressure equalizing chamber. (Par.[0028]; Figs.2-3 3).
Allowable Subject Matter
Claims 5, 8-9  and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676